Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No reference or combination of references discloses or makes obvious the combination of claimed steps, specifically the steps of approving or rejecting at least one maintenance request and performing specific actions that are dependent based on approval or rejection wherein the specific steps of the rejection includes generating a list of a plurality of contractors based on a geolocation and a warranty product offer. 
	Turning to the two closest pieces of prior art – first Shubber (US20160357876), which deals with enabling users of home assets such as appliances to share content related to that asset through a centralized clearinghouse of asset content. Aggregated content reduces redundant searches across sources by many users looking for the same content. New data pathways from user to users, manufacturers, and various third parties are established through the connections created in relation to assets. While this reference discusses maintenance schedules and warranty information (P2), as well as third party service providers based on location – the reference does not disclose the steps of approving or rejecting at least one maintenance request and performing specific actions that are dependent based on approval or rejection wherein the specific steps of the rejection includes generating a list of a plurality of contractors based on a geolocation and a warranty product offer. 
	Moreover, Norris (NPL) discloses a more robust version of the app discussed in Shubber, and while it does show the centralized repository for asset management, it still does not disclose 
	Regarding eligibility under 35 U.S.C. 101, the claim is directed towards an app that takes in an amount of data that could not practically be analyzed by a human, identifies, automatically providers within a predefined geolocation, and makes determinations based on this large amount of data. Moreover, the maintenance schedule is transmitted via a push notification, thus being provided with no human involvement.  
Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687